DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of “human OR family 10” and SEQ ID NO:56 in the reply filed on September 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 37, 43-44, and 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-2, 6-9, 15-16, and 21-22 are examined upon their merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application is the national stage entry of PCT/US19/39293 filed on June 26, 2019 and claiming the benefit of US Provisional Application No. 62/690,198 filed on June 26, 2018.  
Claims 1-2, 6-9, 15-16, and 21-22 have an earliest effective US filing date of June 26, 2018.
Information Disclosure Statement
A listing of references in the specification (ex. Background of the Invention pg. 1) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: “mostly frequently present amino acid residues” on line 5 of the claim should be corrected to “most frequently present…”.  Appropriate correction is required.
Claim 22 is objected to because it repeats the phrase “an in vitro setting”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-9, 15-16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite wherein it recites a cell line that expresses a functional synthetic odorant receptor “wherein the functional synthetic odorant receptor comprises a consensus amino acid sequence deduced from a plurality of odorant receptors within an odorant receptor family, wherein the consensus amino acid sequence represents the mostly frequently present amino acid residues for each amino acid position deduced from a plurality of odorant receptors within an odorant receptor family”.  The scope of the functional synthetic odorant receptor is entirely unclear because it is unclear how these sequences have been “deduced” since there are no active method steps; and, it is unclear which members are included or excluded from “a plurality of odorant receptors … within an odorant receptor family”.  A person having ordinary skill in the art would not know whether or not they have infringed upon the consensus sequence. Therefore, the metes and bounds of the consensus sequence are indefinite. This affects the scope of depending claims 2, 6, 8, 9, 5-16, and 21-22.
Claim 6 is indefinite because it recites the cell line “is within an assay configured to detect and/or identify odorant receptor ligands and/or within a device configured to detect and/or identify odorant receptor ligands.” The assay and/or device are claimed by what they do rather than what they are materially/structurally.  It is unclear how the assay/device is “configured to” detect or identify and what is required for infringement of the assay/device.
Similarly, claim 8 recites the cell line “is configured for detecting and/or identifying odorants specific to the odorant receptor family related to the synthetic odorant receptor.”  Again, it is unclear what material/structural limitation is imposed by “configured for .” and it is unclear how the scope of this claim differs from that of the parent claim.
Claim 15 is indefinite wherein it recites “said odorant receptor” but the claim recites “an odorant receptor ligand” and does not recite the receptor itself.  “[D]etecting … activity” is also indefinite when read in light of the specification because the specification teaches a single in vitro cAMP-mediated luciferase assay (Fig. 10A-B) for activity, but other activities are known in the art such as the biological activity of smelling or the cellular electrophysiological activity that underlies the sense of smell.  It is unclear what is encompassed by “detecting” since there are no active method steps recited by the claims and the detection steps of the specification are absent from the claim.
Claim 16 is indefinite wherein it recites “at least one test compound comprises more than one test compound”. Applicant is redefining the term “one” to be more than one.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “at least one” in claim 16 is used by the claim to mean “more than one,” while the accepted meaning is “one or more.” The term is indefinite because the specification does not clearly redefine the term. Additionally, claim 16 has an issue wherein it simultaneously recites “said test compound is an odoriferous molecule” (singular) and “said … test compound corresponds to a mixture” (plural).
Claim 22 is indefinite wherein it recites the method of claim 15, drawn to exposing a cell line to a test compound and detecting the activity of said odorant receptor, “wherein said exposing …occurs … in vivo”.  Cell lines do not occur in vivo unless further steps have been taken.  The specification teaches in vivo expression of recombinant polypeptides in a host (last paragraph of pg. 20) but this is a methodology does not require the cell line.  

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-9, 15-16, and 21-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-2, 6-9, 15-16, and 21-22 are directed to cell lines made by genetically engineered recombinant cells, however, it is not disclosed that these materials have been made available to the public.  Thus, the cell lines could not be made by a skilled artisan without undue further experimentation.  
A suitable deposit for patent purposes is required and although the specification mentions deposit (paragraph [0156]) mere mention alone does not ensure public access to that deposit under the terms of the Budapest Treaty.  
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements.  See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or Declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
(a) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
(b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent;
(c) the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposited material;
(d) a viability statement in accordance with the provisions of 37 CFR 1.807; and
(e) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.803-1.809 for additional explanation of these requirements.
	
Claims 1, 2, 6, 8-9, 15-16, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites “a consensus amino acid sequence deduced from a plurality of odorant receptors within an odorant receptor family, wherein the consensus amino acid sequence represents the mostly frequently present amino acid residues for each amino acid position deduced from a plurality of odorant receptors within an odorant receptor family.” An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The claims broadly recite a consensus sequence deduced from a plurality of receptors within an OR family and depending claims recite 50+ different odorant receptor families (claims 2 and 9). However, the specification teaches only six consensus sequences: SEQ ID Nos: 56, 14, 144, 213, 93 and 117 (claim 7, which is not included in the rejection). The specification does not provide guidance on deducing other consensus sequences that would or would not be acceptable for use in the claimed invention. In fact, the definition of the claimed consensus sequence itself does not clearly lay out how one would even identify what is or is not encompassed by the claims (see also the 112(b) rejection of Claim 1 above). Therefore, one of ordinary skill in the art at the time of filing would conclude that the inventors only had possession of an invention comprising only one of the consensus sequences selected from the group consisting of SEQ ID Nos: 56, 14, 144, 213, 93 and 117. Dependent Claims 2, 6, 8-9, 15-16, 21 and 22 are rejected for depending on rejected Claim 1. Dependent Claim 7 is NOT rejected because it sufficiently limit the scope of the claimed consensus sequence.
Regarding Claim 16, one of ordinary skill in the art at the time of filing would not believe that the applicant had possession of the genus of “reporting agent” recited by the claims. As stated above, the specification discloses luciferase loaded into the cell and then recites tags that may been attached to the odorant receptor (“the odorant receptor is tagged with a reporting agent (e.g., glutathione-S- transferase (GST), c-myc, 6-histidine (6X-His), green fluorescent protein (GFP), maltose binding protein (MBP), influenza A virus haemagglutinin (HA), b-galactosidase, and GAL4)” (pg, 18) but this encompasses only two types of “reporting agents” and the specification does not disclose distinguishing identifying characteristics of reporting agents such that possession of the genus has been demonstrated. 
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genera of consensus sequences and reporting agents.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami et al. US PGPub 2010/1248390 A1 in view of WO 2007/121512 A1 to Commonwealth Scientific and Industrial Research Organisation (hereafter 'CSIRO’), both references were cited on the ISR filed 12/23/2020.

Matsunami discloses cloning into cells (paragraph [0089]) 219 mouse and 245 human odorant receptors, including receptors from the human OR family 10 (nomenclature OR10 in Table 2: sheet 37/92 second column, third entry from top; sheet 59/92, third column, fourth entry down; sheet 62, fourth column, first full entry, for examples), thereby teaching cells genetically engineered to express a functional synthetic odorant receptor (claim 1); the cell “configured for detecting and/or identifying odorants specific to the odorant receptor family related to the synthetic odorant receptor” (claims 6 and 8); and the instantly-elected human OR family 10 of instant claims 2 and 9. The reference discloses cells further comprising RTP1 and/or RTP2 in addition to the odorant receptor as recited in claim 9 (paragraph [0081]).  The reference further discloses an assay “configured for detecting and/or identifying odorants” comprising one or more cell lines (a.k.a. “the cell line is within an assay” of the instant claims; reference at paragraph [0089]). Specifically, the reference uses a Luciferase assay method (same paragraph) to “detect the activity of an odorant receptor” (instant claim 15), wherein odorant receptor activation leads to an increase in intracellular cAMP and CRE-luciferase to measure this change. In this method Luciferase is the “reporting agent” of instant claim 16.  The reference tests 2,683 odorants (Figure 2A) on the engineered cells; thereby teaching “exposing said test compound to said cell and detecting the activity of said odorant receptor”, as recited in claim 15. The in vitro (instant claim 22) method of Matsunami results in detecting the presence or absence of an odorant receptor ligand based upon said CRE-luciferase activity (instant claim 21).
Matsunami does not disclose: “wherein the functional synthetic odorant receptor comprises a consensus amino acid sequence deduced from a plurality of odorant receptors within an odorant receptor family, wherein the consensus amino acid sequence represents the mostly frequently present amino acid residues for each amino acid position deduced from a plurality of odorant receptors within an odorant receptor family” (instant claim 1).  
The CSIRO prior art reference, however, remedies this deficiency by disclosing a family of highly conserved olfactory receptors (a family of highly conserved olfactory receptors; page 3, lines 9-10), comprising a consensus sequence (page 3, lines 11-15; page 11, lines 9-10), wherein the consensus amino acid sequence represents the mostly frequently present amino acid residues for each amino acid position deduced from a plurality of odorant receptors within an odorant receptor family (Figure 6).
It would have been obvious to a person of ordinary skill in the art prior to the effective  filing date of the application to have modified the disclosure of Matsunami to have included the use of a consensus sequence, as disclosed by CSIRO. A skilled artisan would be motivated to do so in order to generate a more complete assessment of “odorant receptor-odorant interactions based on chemical and physical properties of odorant receptors and odorants” (Matsunami [0009]).  Given that the strategies for generating said consensus sequence is fully disclosed in CSIRO and screening assays comprising cell lines were successfully reported in Matsunami, no undue further experimentation would have been required in order to combine the elements according to known methods. A skilled artisan would have been able to do so with a reasonable expectation of successfully creating the cell line and assay of the invention.

Conclusion
No claim is allowed at this time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649